Citation Nr: 0715628	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-28 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether reduction in the disability rating for lumbar 
spine strain from 20 to 10 percent was proper, including 
whether an increased rating for lumbar spine disability is 
warranted.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1976 to 
October 1980.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision that reduced the evaluation 
of the veteran's low back disability from 20 percent to 10 
percent.  The veteran disagreed with that action, arguing not 
only that his disability had not improved, but that it had 
gotten worse.  

In January 2007, the veteran's representative filed a claim 
requesting an increased rating for the veteran's left knee 
disability, which is referred to the RO for consideration.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Medical evidence following the veteran's initial lumbar 
spine rating showed marked improvement in the condition of 
his back.

2.  The current medical evidence fails to show muscle spasm 
on extreme forward bending or loss of lateral spine motion in 
standing position.

3.  The veteran currently has 80 degrees of forward flexion 
in his back, with no additional limitation of motion do to 
pain, weakness, or lack of endurance.

4.  Treatment records show that the veteran has slight 
scoliosis in his back.  

5.  The veteran has not been prescribed bed rest to treat 
incapacitating episodes of back pain.

6.  The veteran was diagnosed as having sciatica on the left 
side, but MRIs and X-rays fail to show any disc protrusion 
which would compromise a nerve root.  


CONCLUSIONS OF LAW

1.  Criteria for restoration of a 20 percent evaluation for 
lumbosacral strain prior to September 26, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.105, 3.344, 4.3, 4.71a, Diagnostic 
Codes 5292, 5295 (2002).

2.  Criteria for a rating in excess of 20 percent for lumbar 
spine strain after September 26, 2003, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.71a, DCs 5292, 5295 (2002); 38 C.F.R. § 4.71a, DCs 5237, 
5243 (2006).

3.  Criteria for a rating in excess of 10 percent for lower 
left extremity neurological manifestations of lumbar spine 
strain, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's disability will not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006).  Reexaminations 
disclosing improvement will warrant a rating reduction in the 
evaluation for disabilities, such as in this case, that are 
in effect for less than five years.  See 38 C.F.R. § 
3.344(c).
 
Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance must be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  The beneficiary must be notified of the 
contemplated action and furnished detailed reasons therefore, 
and given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at 
their present level and to request a hearing.  If additional 
evidence is not received within that period, a final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  Id.

In the present case, the RO informed the veteran by letter 
dated in April 2002 of the proposed action to reduce his 
rating for service-connected lumbosacral strain from 20 to 10 
percent.  This letter notified the veteran of his opportunity 
to submit medical or other evidence demonstrating that a 
reduction in the evaluation of his service-connected 
disabilities was not warranted.  In particular, the RO 
explained that the most probative type of evidence would be a 
statement from a physician who had recently treated or 
examined the veteran that included detailed findings about 
the veteran's disabilities.  The letter also informed him 
that he was entitled to a hearing on the matter; and the 
veteran was told that he should submit any such evidence 
and/or request a hearing within 60 days from the date of that 
letter.  Otherwise, the RO would reduce the ratings as 
indicated.  Thus, the RO complied with the procedural 
requirements for reducing the veteran's disability rating.

The record reflects the veteran was initially awarded service 
connection for his back condition, which was secondary to his 
service-connected left knee condition, in July 2000 based on 
a June 2000, VA examination.  A 20 percent evaluation was 
assigned from June 1999.  

At the time the veteran's claim was filed, a lumbosacral 
strain was rated under 38 C.F.R. § 4.71a, DC 5295.  A 10 
percent rating was assigned for a lumbosacral strain with 
characteristic pain on motion; while a 20 percent rating was 
assigned for a lumbosacral strain with muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  

Alternatively, ratings were available based on limitation of 
motion of the lumbar spine rated under 38 C.F.R. § 4.71a, 
5292.  Under this diagnostic code, 10, 20, and 40 percent 
ratings were assigned based on whether the limitation of 
motion of the lumbar spine was slight, moderate, or severe 
respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

At the June 2000 VA examination, the examiner noted that an 
MRI in 1997 showed no significant abnormalities in the lumbar 
spine.  The veteran complained about pain, weakness, 
stiffness, easy fatigability, and poor endurance in his lower 
back.  The veteran indicated that he had flare-ups of back 
pain of moderate intensity several times per day, which the 
veteran estimated reduced his range of motion by 50 to 75 
percent.  The veteran used a soft back brace at times.  The 
examiner found that the veteran had forward flexion from 0 to 
90 degrees; extension from 0 to 20 degrees; right and left 
flexion from 0 to 20 degrees; and rotation to the left and 
right from 0 to 20 degrees.  Forward flexion was not painful 
due to the motion, but returning to upright triggered back 
spasms.  The examiner concluded that pain, fatigue, weakness, 
and lack of endurance following repetitive motion caused 
additional limitation of motion by 50 to 75 percent.  There 
were paravertebral muscle spasms, but deep tendon reflexes 
were present and equal.

VA and private treatment records were reviewed, but they 
failed to show any additional information about the veteran's 
back condition.

The veteran's underwent a second VA spinal examination in 
March 2002 at which he reported periodic exacerbations of 
pain in his lower back.  The veteran walked well and got up 
on his heels and toes well.  He had forward flexion to 60 
degrees, extension to 40 degrees, and he could lateral bend 
to the left and right to 30 degrees.  The examiner indicated 
that the range of motion tests were conducted with 
consideration of flare-ups, and the effects of repetitive 
motion.  The veteran had good deep tendon reflexes that were 
2+ and symmetrical.  The examiner opined that the veteran had 
little clinical evidence of a back deficit in the lumbar 
spine, as the reported symptoms were not consistent with the 
findings on the physical examination.  

At his first examination, the veteran had forward flexion to 
90 degrees, but it was indicated that this motion was limited 
by 50 to 75 percent based on pain, weakness, and lack of 
endurance upon repetitive motion.  As such the veteran's 
range of motion on forward flexion for purposes of 
establishing a disability rating for VA purposes was much 
less than what was physically demonstrated.  However, at the 
veteran's second examination, the veteran had 60 degrees of 
forward flexion which took into account additional limitation 
from pain, weakness, or lack of endurance.  As such, the 
March 2002 examination showed a marked improvement in range 
of motion of the lumbar spine.  While the veteran still had 
limitation of motion, it was at most slight.

Additionally, while the veteran had pain on motion in both 
June 2000 and March 2002, no muscle spasm was shown in March 
2002 on extreme forward bending and the veteran had full 
lateral spine motion.
  
Accordingly, the medical evidence of record at the time of 
the reduction in rating only supported a 10 percent 
evaluation for a lumbar spine strain; and therefore the 
reduction was proper.  

Thereafter, the veteran has continued to pursue an increased 
evaluation for his back disability, and the Board will now 
turn to this question.  

In this regard, disability ratings are determined by applying 
a schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

As noted above, at the time the veteran's claim was filed, a 
lumbosacral strain was rated under 38 C.F.R. § 4.71a, DC 
5295.  A 10 percent rating was assigned for a lumbosacral 
strain with characteristic pain on motion; and a 20 percent 
rating was assigned for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  

Alternatively, a back disability could be rated based on 
limitation of motion of the lumbar spine rated under 
38 C.F.R. § 4.71a, 5292; with 10, 20, and 40 percent ratings 
assigned based on whether the limitation of motion of the 
lumbar spine was slight, moderate, or severe respectively.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
All applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned for when 
either forward flexion of the thoracolumbar spine is 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  The veteran was assigned a 
separate 10 percent rating for neurologic manifestations of 
his lumbar spine strain in a February 2005 rating action, 
effective from May 2004.   

As discussed earlier, the evidence as of June 2002 failed to 
show that a rating in excess of 10 percent was warranted for 
the veteran's back condition.

The veteran underwent another VA examination in May 2004, at 
which he reported being unable to stand for more than 30 
minutes or sit for more than an hour.  The veteran reported 
that flare-ups occurred about once or twice a month.  Range 
of motion testing showed that the veteran had forward flexion 
to 80 degrees, extension to 40, and lateral bending to the 
left of 30 degrees and to the right of 20 degrees.  The 
examiner indicated that there was no additional loss of 
motion due to fatigue, weakness, or lack of endurance, and 
there was no additional loss of motion due to flare-ups.  
There was no muscle spasm on palpation of the paraspinal 
muscles, but motion was painful.  Deep tendon reflexes were 
1+ at the knees.  The veteran had decreased pinprick 
sensation on the medial border of his left foot versus his 
right foot.

Based on the foregoing, a rating in excess of 10 percent is 
not warranted under the old criteria (38 C.F.R. § 4.71a, DC 
5295), as the current medical evidence fails to show muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion in standing position.  Further, while the veteran's 
treatment records show ongoing complaints of back pain, no 
additional range of motion tests results have been recorded.  
As such, with 80 degrees of forward flexion not limited by 
weakness or lack of endurance, the limitation of motion is at 
most slight under the old rating criteria, and warrants only 
10 percent under the current criteria.
 
The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
at the May 2004 examination the examiner indicated that there 
was no additional loss of motion due to fatigue, weakness, or 
lack of endurance, and there was no additional loss of motion 
due to flare-ups.  As such, an increased rating is not 
warranted.

Nevertheless, a 20 percent rating may be assigned under the 
current criteria if there is either muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis.  While an MRI in 1997 
showed no significant abnormalities in the lumbar spine, and 
no muscle spasm was shown on extreme forward bending by the 
March 2002 VA examination, a treatment record from February 
12, 2003 indicated that an examination of the veteran's back 
confirmed slight scoliosis.  This is significant in light of 
the fact that the veteran's back disability was caused by his 
left knee disability, which presumably caused abnormal 
posture.  As such, a 20 percent rating is assigned, effective 
September 26, 2003, the date the new regulations became 
effective.  An earlier effective date is not available as 
scoliosis is not a ratable symptom under the old criteria, 
and since the new regulations may only be applied as of their 
effective date.  

A rating in excess of 20 percent is not warranted, as the 
range of motion of the veteran's lumbar spine as noted above 
is 80 degrees (well above the 30 degrees required for a 
higher rating) and there is no evidence of ankylosis in the 
thoracolumbar spine.

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.

The veteran was assigned a separate 10 percent rating for a 
neurological manifestation of the lower left extremity under 
38 C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent 
rating is assigned for mild incomplete paralysis of the 
sciatic nerve; and a 20 percent rating is assigned for 
moderate incomplete paralysis.  

The veteran was diagnosed as having sciatica on the left side 
at his VA examination in May 2004, which impacted his lower 
left extremity.  However, the examiner noted that MRIs and X-
rays failed to show any disc protrusion that would compromise 
a nerve root.  

Treatment records fail to show any bowel or bladder problems, 
as the veteran specifically denied any problems in September 
2003, November 2004, and December 2004.  The veteran's 
private doctor, Dr. Weiner, also found in both November 2003 
and February 2004 that the veteran's reflexes were 1+ and 
equal.  Given this, the evidence fails to demonstrate that 
the sciatica has caused moderate incomplete paralysis of the 
sciatic nerve; and a rating in excess of 10 percent is 
therefore not warranted.

Intervertebral Disc Syndrome (IVDS) 

Under the regulations in effect for IVDS prior to September 
2002, a 10 percent rating was assigned for mild IVDS, while a 
20 percent rating was assigned for moderate impairment with 
recurrent attacks.  

In September 2002, the regulations for rating IVDS were 
revised and it is now rated under 38 C.F.R. § 4.71a, DC 5243 
depending on the number of incapacitating episodes a person 
has in the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week, but less than two weeks in a 12 month period; while a 
20 percent rating is assigned for incapacitating episodes 
with a total duration of between two and four weeks in a 12 
month period.

The September 2003 changes to the evaluation of spine 
disabilities did not include any changes to the formula for 
evaluating IVDS that had become effective in September 2002.  
The exception to this is that intervertebral disc syndrome is 
now evaluated under Diagnostic Code 5243, rather than 5293.

The first evidence of disc disease was shown by an MRI in 
April 2003.  No evidence of disc disease was shown on either 
the June 2000 or March 2002 VA examinations.  For example, at 
the March 2002 examination, the veteran had straight leg 
raises to 80 degrees without pain. 

At the veteran's VA examination in May 2004, the examiner 
indicated that while an MRI had shown degenerative changes in 
the veteran's back, there was no disc protrusion that might 
compromise a nerve root.  The examination also failed to show 
any muscle spasm on palpation, and the veteran had straight 
leg raises to at least 80 degrees, his deep tendon reflexes 
were 1+, and there was no sign of atrophy in either lower 
extremity.  

Private treatment records have also shown deep tendon 
reflexes to be present, such as in Dr. Weiner's report in 
November 2003.  Additionally, VA treatment records have shown 
the veteran to have considerable motion on straight leg 
raises.  (A February 2003 record showed it to 70 degrees.)

Given these findings, the evaluation of the veteran's 
disability as IVDS would warrant, at most, a 10 percent 
rating for mild impairment.  

The veteran's claims file is also void of any medical 
evidence showing that he has been prescribed bed rest to 
treat any incapacitating episodes of back pain; and, as such, 
a compensable rating for IVDS would not be warranted based on 
the current criteria for IVDS.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was provided by letters 
dated in February 2004 and February 2005.  By these the 
veteran was informed of all four elements required by the 
Pelegrini II Court as stated above.  Additionally, the 
veteran was contacted by phone in September 2002 at which 
time he indicated that he did not have any additional 
evidence to support his claim.  Given that the veteran had a 
phone conversation regarding the nature of the duties to 
notify and assist, a reasonable person would conclude that he 
has been adequately informed of what he needed to provide.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained; as have 
Social Security Administration records.  The veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the veteran was scheduled for a hearing before the Board but 
he failed to appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the decisions reached herein, there can be no possibility of 
any prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Restoration of the veteran's 20 percent rating for his lumbar 
spine strain prior to September 26, 2003, is denied.  

Subject to the laws and regulations governing the award of 
monetary benefits, a 20 percent evaluation for lumbar spine 
strain effective from September 26, 2003, is granted.  

A rating in excess of 10 percent for neurological 
manifestations of a lumbar spine strain is denied.


REMAND

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran is service-connected for a total left knee 
replacement (rated at 30 percent); a lumbar spine strain 
secondary to his left knee (20 percent); and for neurological 
manifestations of his lower left extremity (10 percent).  

The veteran also has a cervical spine injury, headaches, a 
right knee problem, and foot problems that have not been 
service connected; and he has been determined to be disabled 
by the Social Security Administration.  The cervical spine 
problem stems from a post-service automobile accident in 1997 
for which the veteran receives workman's compensation.  

The veteran has not worked since 1999.  He previously worked 
as a service technician at Nations Rent where he performed 
significant manual labor.  He has also worked as an 
automobile mechanic and on off shore tugboats.

In November 1999, the veteran's neurologist, Dr. Rubino, 
indicated that the veteran was having worsening neck pain and 
headaches, and the veteran complained that his employer had 
nothing that he could do.  Dr. Rubino then changed the 
veteran's work status from light duty to not being able to 
return to work.

A March 2000 life insurance form noted that the veteran had a 
slight limitation of functional capacity, indicating that the 
veteran was capable of light work; and, at the veteran's VA 
examination in March 2002, the examiner noted that the 
veteran had calluses on his hands which were consistent with 
physical activities.

A VA orthopedic surgeon who performed the veteran's knee 
surgery indicated in April 2003 that the veteran could not 
return to any of the labor employment that he used to do, 
noting also that the veteran's wife had become blind and he 
was taking care of her.

A December 2003 VA treatment record noted that the veteran's 
back was worse and he could not work.  In February 2004, a 
private treatment record noted that the veteran's cervical 
spine was worse than his lumbar spine.

While the veteran clearly has physical pain and has not 
worked in many years, his claims file is void of a medical 
opinion of record addressing whether the veteran is 
unemployable based solely on his service connected 
disabilities.  One will be sought on Remand.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by an individual with the 
appropriate expertise.  The examiner 
should be provided with the veteran's 
claim file and asked to fully review it.  
The examiner should specifically indicate 
whether, without taking his age into 
account, the veteran is precluded from 
obtaining or maintaining any gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities 
(left knee, lumbar spine, and 
neurological manifestations of a lumbar 
spine strain).  Any opinion should be 
supported by a rationale.  

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


